Citation Nr: 1710516	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-07 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for right hip strain.

2.  Entitlement to an initial rating in excess of 10 percent for left hip strain.

3.  Entitlement to an initial rating in excess of 50 percent for migraine and tension headaches, on an extraschedular basis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran has active service from September 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  In that decision the RO denied entitlement to service connection for cervical polyps.  It also granted service connection for left and right hip sprains, each evaluated as 10 percent disabling; and migraines, evaluated as noncompensable.  These decisions were all made effective October 1, 2008.

In March 2011, the RO increased the rating for migraines to 30 percent, effective July 15, 2010.

In February 2012, the Veteran testified at a hearing at the Board before the undersigned; a transcript has been associated with the record.

In October 2012, the Board granted entitlement to service connection for an acquired disability of the cervix and awarded the Veteran an initial schedular rating of 50 percent for migraine and tension headaches.  The Board remanded the remaining issues on appeal for further development.


FINDINGS OF FACT

1.  From October 1, 2008 to July 6, 2010, the Veteran's left and right hip disabilities were manifested by noncompensable limitation of motion and pain.

2.  From July 7, 2010 to May 7, 2014, the Veteran's left and right hip disabilities were manifested by bilateral hip flexion limited to 25 degrees and limitation of adduction of the left and right legs, with the inability to cross the legs.

3.  From May 8, 2014 to February 21, 2016, the Veteran's left and right hip disabilities were manifested primarily by noncompensable limitation of motion and pain; but she was able to cross her legs.

4.  Since February 22, 2016, the Veteran's left and right hip disabilities have been manifested by bilateral hip flexion limited to 10 degrees with an inability to cross her legs.

5.  The current 50 percent rating is commensurate with the average earning capacity impairment due to migraine and tension headaches.

6.  The Veteran has been gainfully employed on a full-time basis since her discharge from service.


CONCLUSIONS OF LAW

1.  From October 1, 2008 to July 6, 2010, the criteria for an initial rating in excess of 10 percent for left hip strain were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5003, 5019 (2016).

2.  From October 1, 2008 to July 6, 2010, the criteria for an initial rating in excess of 10 percent for right hip strain were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5003, 5019.

3.  From July 7, 2010 to May 7, 2014, the criteria for an initial rating of 30 percent for left hip strain were met on the basis of limitation of flexion.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5252 (2016).

4.  From July 7, 2010 to May 7, 2014, the criteria for an initial rating of 30 percent for right hip strain were met on the basis of limitation of flexion.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5252.

5.  From July 7, 2010 to May 7, 2014, the criteria for a separate rating of 10 percent for left hip strain were met on the basis of inability to cross her legs.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5253 (2016).

6.  From July 7, 2010 to May 7, 2014, the criteria for a separate rating of 10 percent for right hip strain were met on the basis of inability to cross her legs.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5253.

7.  From May 8, 2014 to February 21, 2016, the criteria for an initial rating in excess of 10 percent for left hip strain were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5003, 5019 (2016).

8.  From May 8, 2014 to February 21, 2016, the criteria for an initial rating in excess of 10 percent for right hip strain were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5003, 5019.

9.  Since February 22, 2016, the criteria for a rating of 40 percent for left hip strain based on limitation of flexion and a separate 10 percent rating for inability to cross her legs have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5252 (2016).

10.  Since February 22, 2016, the criteria for a rating of 40 percent for right hip strain based on limitation of flexion and a separate rating of 10 percent for inability to cross her legs have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5252.

11.  The criteria for an initial rating in excess of 50 percent for migraine and tension headaches on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (b)(1), 4.1, 4.124a, Diagnostic Code 8100 (2016). 

12.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Nevertheless, the Board observes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and private and VA and Tricare medical records have been associated with the claims file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to her claims.  

The Veteran was afforded VA examinations related to her hips in June 2008, July 2010, May 2014, and February 2016.  The Board finds these examination reports to be comprehensive and sufficient in addressing the severity of the left and right hip disabilities at issue.  While the July 2010 and February 2016 VA examiners did not review the Veteran's claims file, failure to do so does not automatically render an examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Instead, an examiner need only be apprised of relevant facts to provide an informed opinion as to the severity of the disability at the time of the examination.  Id.  Here, both examiners noted the Veteran's history of disability and subjective reports of her symptoms and conducted an objective medical examination of the Veteran.  Consequently, the examiners were informed of a sufficient number of the relevant facts to render an informed opinion as to the severity of the Veteran's left and right hip disabilities.  Accordingly, the July 2010 and February 2016 examinations are adequate for rating purposes.

In February 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she testified in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2016) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate those claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Finally, the Board finds that there was substantial compliance with the Board's October 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, supra.  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Therefore, the duty to assist has been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating these claims.



II. Initial Rating of Left and Right Hip Disabilities

Disability evaluations are determined by the application of a Schedule for Rating Disabilities, which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2016).

Where the question for consideration is propriety of the initial evaluation "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In October 2008, the AOJ granted n service connection for left and right hip strain.  The disabilities were each assigned a 10 percent rating, effective October 1, 2008 (the day following the Veteran's discharge), under Diagnostic Code (DC) 5299-5024.  As explained by the AOJ, the 10 ratings were assigned because of limited and painful motion involving each hip.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  

The RO assigned a hyphenated diagnostic code using what it deemed to be the closest analogous disability, tenosynovitis (DC 5024).  Tenosynovitis is in turn rated on the basis of limitation of motion of the affected part as degenerative arthritis.  38 C.F.R. § 4.71a, Note following Diagnostic Code 5024.

However, the Veteran's left and right hip disabilities have been described as bursitis, which is specifically addressed in DC 5019.  Disability under that code is also rated as degenerative arthritis.  Id.

Under DC 5003, degenerative arthritis established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.  Each hip is considered a major joint.  38 C.F.R. § 4.45(f) (2016).

Hip disability is rated under DCs 5250 through 5255, with 5251, 5252, and 5253.  As discussed below, other DCs for rating the hips-DC 5250 for ankylosis, DC 5254 for hip flail joint, and DC 52555 for impairment of the femur-do not provide a basis for higher ratings in this case.

Under DC 5251, a 10 percent disability rating may be assigned for disabilities marked by thigh extension limited to 5 degrees.  Id.

Under DC 5252, a 10-percent rating is warranted where hip flexion is limited to 45 degrees.  A 20 percent disability rating is warranted where flexion is limited to 30 degrees; 30 percent where flexion is limited to 20 degrees; and 40 percent where flexion is limited to 10 degrees.  Id. 

Under DC 5253, which considers impairment of the thigh, a 10 percent disability rating is assigned where there is limitation of rotation of the leg, with inability to toe-out more than 15 degrees.  A 10 percent disability rating may also be assigned where the disability is manifested by limitation of adduction of the leg, with the inability to cross the legs.  A 20 percent maximum schedular disability rating is appropriate where there is inability to abduct beyond 10 degrees.  Id. 

The normal range of hip flexion is from 0 to 125 degrees and the normal range of hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2016).

Assigning multiple ratings based on the same symptoms or manifestations of a disability constitutes prohibited pyramiding.  38 C.F.R. § 4.14.  However, the Board finds that assigning separate ratings based on limitation of extension, flexion, adduction and rotation of the hip under DC 5251, 5252 and 5253 would not amount to pyramiding under 38 C.F.R. § 4.14.  Separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Estaban v. Brown, 6 Vet. App. 259 (1994).  

Here, the key consideration has been met, in that limitation of extension, flexion, adduction, and rotation concern excursions of movements in different planes, and these limitations therefore constitute different bases for rating the hip.  See 38 C.F.R. § 4.45.  If these limitations are demonstrated, they must be rated separately to adequately compensate for functional loss associated with the service-connected hip disability.  See 38 C.F.R. § 4.40; see also VAOPGCPREC 9-2004 (separate ratings may be assigned for disability of the same joint where veteran has both limitation of flexion and limitation of extension of same leg).

The Board has reviewed all pertinent evidence of record, including treatment records from the Portsmouth Naval Medical Center, VA, and private healthcare providers.

In June 2008, the Veteran underwent a pre-discharge examination.  She reported constant pain in the hip area, which was aching, cramping, burning, and sharp.  The pain can be severe and is brought on by physical activity and is relieved by itself.  Other symptoms include weakness, stiffness, swelling, heat, lack of endurance, and fatigability.  She has been treated with medications and cortisone injections.  

Physical examination revealed bilateral hip flexion to 90 degrees, extension to 30 degrees, adduction to 25 degrees, external rotation to 45 degrees, and internal rotation to 60 degrees.  Right hip abduction extended to 35 degrees, whereas left hip abduction extended to 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays were noted as unremarkable.  The Veteran was diagnosed with bilateral hip bursitis and hip sprain, and the examiner found that associated functional impairments included difficulty with prolonged sitting and walking and sleeping.

A March 2009 diagnostic study was interpreted as showing mild degenerative change of both hips without evident fracture.

A March 19, 2009 treatment record reflects the Veteran's complaints of hip pain, with greater left hip pain.  Additionally, the Veteran mentioned difficulty lying on her left side but indicated that she slept flat to avoid such pain.  She further stated that she experienced relief from this sort of hip pain previously with steroid injections.  During this visit, the Veteran received bilateral corticosteroid hip injections.

In May and June 2009, the Veteran underwent physical therapy.  Throughout these visits, the Veteran complained of greater left hip pain, which ranged from mild to severe.  During a May 4, 2009 visit, active and passive range of motion was noted as within normal limits.  During a May 19, 2009 visit, the Veteran disclosed that she works out on an elliptical machine for about an hour a day, but added that it hurts after about 15 minutes.  At a May 29, 2009 visit, the Veteran mentioned that she began taking Celebrex for her back, reporting substantially decreased levels of pain in both hips.  She also stated that she had not been on the elliptical machine for the last few days but that her pain had improved recently and she was tolerating activity better.  

A May 19, 2010 treatment record documents the Veteran's ongoing complaints of hip pain, with the left greater than the right.  She also mentioned that she slept on her right side as a result of increased left hip pain.  

A June 8, 2010 diagnostic report of only the left hip showed findings of tendinopathy of the gluteus minimus tendon at insertion of the greater trochanter; no evidence of significant bursal fluid collection; labrum unremarkable at the marrow elements; and no evidence of significant osteoarthritic change.  

A June 25, 2010 treatment record reflects the Veteran's complaint of bilateral hip pain with prolonged standing, sitting, and laying on her sides at night.  She also stated that she tried to exercise daily and used an elliptical.  She requested additional steroid injections, reporting good results since her last injection, and received bilateral corticosteroid hip injections.

On July 7, 2010, the Veteran underwent VA examination.  She reported sharp pain in her hips and difficulty lying on her side.  She explained that her hip problems had begun in 2002.  She also stated that she experienced tenderness, pain at rest, weakness, guarding of movement, and mild weakness in both hips and that her hip condition has been treated with medication, physical therapy, and steroid injections.  

Physical examination revealed bilateral hip flexion to 30 degrees, extension to 40 degrees, abduction to 35 degrees, and the ability to toe out more than 15 degrees on the left and right.  However, neither the left nor the right leg could cross over the other leg.  Upon repetition, bilateral hip flexion extended to 25 degrees with extension to 35 degrees and abduction to 30 degrees.  No ankylosis was noted.  X-rays showed mild degenerative changes in the symphysis pubis.  The Veteran reported working full time but stated that she lost about 1 to 2 days of work per week due only to migraines, not her hip condition.  Nevertheless, the examiner found that the hip conditions resulted in decreased concentration and mobility, problems with lifting and carrying, weakness or fatigue, and pain in addition to increased absenteeism.

An October 28, 2010 treatment record shows that the Veteran complained again of hip pain.  She also disclosed that she tried to exercise daily and used the elliptical machine.  She reported improvement in bilateral hip pain since her last steroid injection, requested and received another injection.

An April 29, 2011 treatment record reveals ongoing complaints of hip pain.  The Veteran again stated that tried to exercise three times per week and used an elliptical machine.  She again claimed to have good relief from her pain from steroid injections, requested another injection, and received bilateral corticosteroid hip injections.

A November 2, 2011 treatment record again reports the Veteran's complaint of bilateral hip pain, which was relieved with steroid injections.  She tried to use an elliptical machine and lift light weights for 20 min about two to three times per week.  Examination revealed good range of motion with no pain during internal rotation, but some pain on external rotation and abduction.  She stated that she has received good results from steroid injections, requested another, and received bilateral corticosteroid hip injections.

From November 2011 to February 2012, the Veteran received physical therapy from a private provider for a total of 9 visits.  A December 13, 2011 treatment record from this provider showed complaints of bilateral hip pain, on and off for the past 4 to 5 years.  Examination revealed decreased range of motion and strength.  

At her February 2012 hearing the Veteran stated that she experienced flare-ups of hip pain about three to four times per month during which her hips were sore to the touch and resulted in difficulty walking and restricted movement.  As an example, she described not being able to step sideways off of a pier and down onto a barge one time in her work as a contract specialist or purchasing agent.  In this role, she is required to go off-site to visit shipyards but indicated that her job is largely sedentary.  She also stated that at times she feels that it would not be better to have a limb at all because she would then probably be able to get around better.  Transcript, p. 18.  She stated that her hip disabilities are treated with medication, physical therapy, and corticosteroid shots, but she claimed that the shots were "not at all" effective.  See Transcript, p. 19.  

A May 14, 2012 treatment record reflects the Veteran's complaints of hip pain at night.  Examination revealed good range of motion of both hips with no pain during increased repetitions.  The Veteran reported that she tries to use elliptical machine and lift light weights for 20 min two to three times per week.  She also requested steroid injections, maintaining that she previously received such injections with good results, and received bilateral corticosteroid hip injections.

An April 9, 2013 treatment record reports the Veteran's complaints of bilateral hip pain.  Although she expressed frustration with her inability to lose weight due to her hip pain, she continued to use the elliptical machine and lift light weights for 30 mins about two to three times per week.  Examination showed abnormalities; bilaterally with pain on external rotation and abduction and good range of motion with no pain during internal rotation.   She again reported good results from steroid injections and requested and received bilateral corticosteroid hip injections.

On May 8, 2014, the Veteran underwent VA examination.  She reported more flare-ups since the last examination.  She had missed up to 20 days of work due to her condition over past year with some days missed indirectly due to hip disability and some days missed for other medical appointments.  She had worked for the government for the past 4 years handling contracts; but the hip disabilities had prevented her from taking on any duties that required steps or stairs.  She described her pain as throbbing, and ranging from 2 to 10 on a scale of 10. 

Physical examination revealed bilateral hip flexion to 100 degrees, extension to greater than 5 degrees, no abduction lost beyond 10 degrees, no adduction lost such that the Veteran cannot cross her legs, and the ability to toe out more than 15 degrees.  Upon repetition, flexion of the right hip extended to 105 degrees and left hip flexion extended to 110 degrees.  

With respect to both hips, there was extension to greater than 5 degrees, no abduction lost beyond 10 degrees, no adduction lost such that the Veteran cannot cross her legs, and she retained the ability to toe out more than 15 degrees bilaterally.  The examiner found no ankylosis, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  

The examiner also determined that the Veteran experiences flare-ups, which resulted in increased absenteeism and missed school and limited her ability to complete household chores and climb into ship's holds.  Functional impairment included less movement than normal, weakened movement, pain on movement, and interference with sitting, standing and or weight-bearing, resulting in difficulty climbing stairs and ladders.  The examiner further noted that the Veteran's medical records showed that she was able to perform sedentary work without limitation but had to limit stairs, ladders, and prolonged walking. 

A March 9, 2015 VA treatment record showed the Veteran's complaints of bilateral hip pain.  At that visit, she requested an increase in pain medications.  Examination revealed that both hips were tender, pain was elicited by motion, and tenderness was observed with ambulation.  However, mobility was not limited with increased arthritic pain.

The Veteran was seen from July to December 2015 by a private provider.  Treatment records show that she complained of bilateral hip pain and sought medication for pain management.  

On February 22, 2016, the Veteran underwent VA examination.  The Veteran stated that she experiences flare-ups of throbbing pain during which she becomes very stiff, her mobility is extremely limited, and she has issues raising and lowering her legs.  Functional impairment during these flare-ups includes difficulty sitting, standing, walking, and at times just she can find relief only by laying still in bed.  

Physical examination revealed bilateral hip flexion to 80 degrees, extension to 20 degrees, abduction to 40 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Adduction was not limited to such a degree that the Veteran was not able to cross her legs.  There was no additional loss of function or range of motion after repetition.  The examiner found no ankylosis, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  As for flare-ups, the examiner declined to state whether the examination findings were medically consistent with the Veteran's statements describing functional loss during flare-ups because doing so would be merely speculative since the examination was not conducted during a flare-up.  Finally, the examiner noted that the functional impact of the hip disabilities consisted of difficulty standing or sitting for prolonged periods.

Analysis

The Veteran has experienced varying levels of hips disability during the course of this appeal.  Accordingly, staged ratings are necessary to accurately rate the level of disability during different periods of time.  



From October 1, 2008 to July 6, 2010

The June 2008 VA examination showed that that the Veteran had bilateral hip flexion to 90 degrees, extension to 30 degrees, adduction to 25 degrees, external rotation to 45 degrees, and internal rotation to 60 degrees.  Right hip abduction extended to 35 degrees, whereas left hip abduction extended to 45 degrees.  Joint function was not found to be additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Flare-ups were not reported

A March 2009 diagnostic report showed mild degenerative changes in both hips.  Treatment records from 2008 until June 2010 reflect the Veteran's complaints of pain, particularly when lying on her left side, weakness, stiffness, lack of endurance, and fatigability; but do not report limitation of motion approximating the criteria for a rating in excess of 10 percent.  Additionally, these records show that while she occasionally experienced difficulty with prolonged sitting and walking and sleeping, she succeeded in maintaining a consistent workout regimen, exercising multiple times per week and even sometimes daily.

The above findings weigh against a rating in excess 10 percent for the left or right hip disabilities.  Under DC 5251, DC 5252, or DC 5253, the Veteran's left and right hip disabilities are noncompensable.  The 10 percent ratings were essentially provided under DC 5003, for noncompensable limitation of motion objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 

The Veteran has not maintained, nor does the record show, that she experienced any limitation of motion that approximated that required for a 10 percent rating during this period.  Additionally, she retained significant motion, hence ankylosis was not demonstrated.  Diagnostic studies showed only mild degenerative changes; and therefore the evidence is against a rating based on flail joint or impairment of the femur; so the diagnostic codes for these conditions are not applicable.



From July 7, 2010 to May 7, 2014

The July 7, 2010 VA examination showed bilateral hip flexion to 30 degrees, extension to 40 degrees, abduction to 35 degrees, and the ability to toe out more than 15 degrees on the left and right.  However, it was revealed that neither the left nor the right leg could cross over each other.  Upon repetition, bilateral hip flexion extended to 25 degrees, extension to 35 degrees, and abduction to 30 degrees.  No ankylosis was found.  

Treatment records from October 2010 to May 2012 show continued complaints of bilateral hip pain and her receipt of physical therapy and steroid injections.  Notably, the Veteran requested and received hip injections, insisting that these provided her with good relief.  Additionally, these records demonstrate that the Veteran continued to be able to exercise regularly, either daily or two to three times per week.  However, at the February 2012 hearing, the Veteran testified, in pertinent part, that she experienced flare-ups about three to four times a month causing difficulty walking and restricted movement, explained that she has difficulty stepping down from piers into barges as her job occasionally requires, that she experiences no relief from steroid shots to her hips, and that she at times felt as if it would be better to not have a limb at all.

These finding show a compensable limitation of motion of the hips under DC 5252 and DC 5253.  Because the Veteran's bilateral hip flexion was limited to 25 degrees, the Board finds that her left and right hip disabilities each warranted a rating of 30 percent under DC 5252.  See also 38 C.F.R. § 4.7.  Additionally, because the Veteran was not able to cross the right leg over the left or cross the left leg over the right, her left and right hip disabilities each warrant a separate rating of 10 percent under DC 5253 since limitation of adduction of the legs was manifested.  

No rating is justified under DC 5251 because the Veteran's bilateral hip extension ranged beyond 5 degrees.  

The Board's ascribes minimal to no probative value to the Veteran's February 2012 testimony-to the extent that it portrays her left and right hip disabilities as being more severe than the July 2010 VA examination shows them to be-because such testimony appears to be significantly exaggerated, as shown by medical treatment records demonstrating her ability to exercise on a regular basis and excellent relief from steroid injections which she herself has asked for and received at every visit for medical services.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Accordingly, the Veteran's testimony does not show that she experiences any limitation of motion beyond these ratings under these codes during this period.  Moreover, there is no probative evidence of ankylosis, flail joint of the hip, or impairment of the femur so the diagnostic codes for these conditions are not applicable.  Therefore, separate 10 percent rating and 30 percent rating are appropriate for the Veteran's left and right hip disabilities from October 1, 2008 to July 7, 2010, under DC 5252 and 5253, respectively.

From May 8, 2014 to February 21, 2016

The May 8, 2014 VA examination revealed bilateral hip flexion to 100 degrees, extension to greater than 5 degrees, no abduction lost beyond 10 degrees, no adduction lost such that the Veteran cannot cross her legs, and the ability to toe out more than 15 degrees.  Upon repetition, flexion of the right hip extended to 105 degrees and left hip flexion extended to 110 degrees.  With respect to both hips, there was extension to greater than 5 degrees, no abduction lost beyond 10 degrees, no adduction lost such that the Veteran cannot cross her legs, and she retained the ability to toe out more than 15 degrees bilaterally.  There was no evidence of ankylosis, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The examiner did, however, find that the Veteran experiences flare-ups, which result in increased absenteeism and missed school and limit her ability to complete household chores and climb into ship holds.  

Treatment records from May 2014 to February 2016 show continued complaints of bilateral hip pain and her receipt of physical therapy and steroid injections.  

For this period, the Board finds that a rating in excess 10 percent for the Veteran's left and right hip disabilities is not warranted.  Under DC 5251, DC 5252, or DC 5253, the Veteran's left and right hip disabilities are noncompensable.  Accordingly, under DC 5003, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint where limitation of motion is objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.

Although the May 2014 VA examiner found that the Veteran experienced flare-ups of her right and left hip disabilities resulting in limit her ability to complete household chores and climb into ship holds, this evidence does not show weakness, fatigue, and incoordination during flare-ups resulting in additional limitation of motion.  See DeLuca, Mitchell, supra.  The examiner found that the Veteran was able to cross her legs and there is no other evidence that she was unable to cross her legs during this period.

Furthermore, there is no probative evidence of ankylosis, flail joint of the hip, or impairment of the femur so the diagnostic codes for these conditions are not applicable.  Therefore, a 10 percent rating, but no more, is appropriate for the Veteran's left and right hip disabilities from May 8, 2014 to February 21, 2016, under DC 5003.

From February 22, 2016 to the present

The February 22, 2016 VA examination revealed bilateral hip flexion to 80 degrees, extension to 20 degrees, abduction to 40 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Adduction was not limited to such a degree that the Veteran was not able to cross her legs.  However, during examination, the Veteran maintained that during flare-ups she experiences throbbing pain during which result in significant stiffness and extremely limited mobility causing issues raising and lowering her legs.  She further explained that she also experiences difficulty sitting, standing, walking, and at times can find relief only by laying still in bed.  

Treatment records for this period primarily document further complaints of pain.  

Veteran's statements concerning flare-ups during the February 2016 VA examination are highly probative.  She stated that her range of motion was severely limited during flare-ups, so much so that she had difficulty raising and lowering her legs, sitting, standing, and walking; and these symptoms where at times only relieved by bed rest.  

Such evidence persuasively shows that the Veteran experiences limitation of flexion to10 degrees, justifying a 40 percent rating under DC 5252.  However, no separate rating is warranted under DC 5251 and 5253 because the Veteran's statements do not implicate consideration of separate ratings for limitation of extension or impairment of the thigh, respectively.  Additionally, there remains no evidence of ankylosis, flail joint of the hip, or impairment of the femur so the diagnostic codes for these conditions are not for consideration.  Therefore, a 40 percent rating, but no more, is appropriate for the Veteran's left and right hip disabilities since February 21, 2016, under DC 5252.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for her left and right hip disabilities.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's right and left hip disabilities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which the Veteran's hip disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of her left and right hips disabilities.  In fact, as discussed above, the symptomatology of the Veteran's hip disabilities centers on complaints of pain, weakness or fatigability, and limited range of motion.  These symptoms are specifically contemplated under the assigned ratings criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Additionally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of her service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).

III. Extraschedular Initial Rating for Migraine and Tension Headaches

The Veteran's schedular disability ratings are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2016), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service (Director of C&P) is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

As described above, if the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun, supra.

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Without formally finding that the schedular rating was inadequate to rate the Veteran's service-connected migraine and tension headaches, the Board remanded the claim to the AOJ in its October 2012 remand for referral to the Director of C&P for consideration of whether an extraschedular rating was warranted.  In a March 2016, response the Director of C&P found no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.  The Director of C&P noted that the Veteran is already in receipt of the maximum evaluation possible for her service-connected migraine and tension headaches, and that such rating takes into consideration symptoms of completely prostrating and prolonged attacks so severe that they produce economic inadaptability.  Consequently, the Director of C&P denied consideration for an increased rating for this condition on an extraschedular basis.  

The Director's conclusions are reviewable by the Board.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In Kuppamala the Court held that there is a judicially manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  Id. at 453-5.  As the Court noted in Kuppamala, "average impairment in earning capacity is not a clearly defined standard."  Id. at 453. 

During the June 2008 pre-discharge examination, the Veteran reported that she experienced migraines and what she termed normal headaches.  The headaches were felt in the back of her head and occurred about five days a week.  With respect to her migraines, she stated that she had recurrent headaches associated with nausea, photo and phono sensitivity, and occasional vomiting.  When the headaches occurred, she stayed in bed and was unable to do anything.  These occurred on average about three times per week, lasting anywhere from four hours to two days.  Physical examination revealed normal cranial nerves, and the examiner provided diagnoses of migraine and tension headaches.  

In September 2008, the Veteran reported that she had a reduction in headaches since treating them with medication.  The headaches were low intensity and no longer occurred daily.  The headaches occurred approximately twice a week and were aborted with medication when taken at the headache onset.

In her February 2009 notice of disagreement, the Veteran reported that she had two or more severe incapacitating migraines a week that affected her vision, and made her sensitive to sound and movement.  She also stated that she often had to leave work or miss work and lay in a quiet place due to the headaches, which she described as unpredictable.  She would go on bed rest and not be able to function several days out of the month.  

In June 2009, she reported an initial increase in headaches despite medication, but the headaches decreased over the prior four weeks.  She continued to have complaints of tenderness and headache pain that occurred in the right occipital region.  She also complained of seeing flashes of light nightly for about ten to fifteen minutes for the past three months, which she attributed to increasing her medication dosage.  

In July 2009, she reported that she had weeks where her headaches were infrequent and other weeks when the headaches increased in frequency.  She attributed hot weather and high humidity as triggers for her headaches.  In March 2010, she reported that migraines occurred infrequently, but she had daily low intensity headaches.  She also stated that certain medication was now ineffective as a headache abortive when taken at onset.  In May 2010, she reported a reduction in the low intensity headaches since starting a new medication.  These no longer occurred daily, but rather two times a week.  

On a January 2010 VA examination for hemic disorders, the examiner noted that the Veteran missed two weeks of work in the past 12 months due to headaches and fatigue.

During the July 2010 VA examinations for the hips, the VA examiner noted that the Veteran was currently employed full-time year as a supply technician and lost 6 weeks of work within the last 12 month period due to pain and medical appointments.  The examiner reported that the Veteran lost one to two days a week of work due to migraines.  

During the July 2010 VA examination for headaches, the Veteran reported that during the previous 12 months she had experienced weekly migraine attacks that lasted for hours.  She reported nausea, vomiting, and light sensitivity.  The examiner reported that most attacks were prostrating and were treated with continuous medication.  On examination, all cranial nerves were intact and a cerebellar examination was normal.  The examiner reported that the migraine headaches resulted in increased absenteeism at work.  The Veteran stated that she lost migraines one to two days a week from work due to migraines and missed 6 weeks of work in the past 12 months due to pain and medical appointments.

In May 2011, the Portsmouth Naval Medical Center reported that the Veteran had been seen every three to four months or sooner as needed for her migraine headaches since March 2007.  Additional records from that facility show that In May 2011, the Veteran reported that stress was a trigger for headaches.  In October 2011, she reported migraines two to three days per month with continued daily low intensity headaches.

During her February 2012 hearing, the Veteran reported that when she had a migraine, she couldn't do anything but go home and lay down, in isolation, with no noise.  She did this three to four times per month.  She contended that she didn't have migraine headaches infrequently, but rather all the time.  She indicated that her whole life shut down.  They were consistent, to the point of affecting her on the job, both while she was on active duty and after her retirement.  The representative summarized the record as showing that the Veteran missed work three to four days per month on average and did not have much leave remaining to use for sick leave or annual leave.  The Veteran reported that she had taken leave without pay as a result of her service-connected hysterectomy.

The Board observes that evidence reflects that the Veteran was assigned a temporary 100 percent rating for convalescence for vaginal hysterectomy with right salpingo-oophorectomy and special monthly compensation based on housebound criteria from July 26, 2010 to October 31, 2010.  

As noted in the section above, during the May 2014 VA hip examination, the Veteran stated that she missed only 20 days of work during the past year due to various problems.

Based upon the foregoing, the Board agrees with the March 2016 finding of the Director of C&P that the symptoms of Veteran's migraine and tension headaches are fully contemplated by the rating schedule.  As noted by the Director of C&P, the Veteran is in receipt of the maximum rating of 50 percent for DC 8100, which takes into consideration symptoms of completely prostrating and prolonged attacks so severe that they produce economic inadaptability.  

Nevertheless, the Board further finds that the Veteran's migraine and tension headaches does not result in average earning capacity impairment greater than that contemplated by the current 50 percent rating.  During the January 2010 VA hemic disorders examination; the examiner noted that the Veteran missed two weeks of work in the past 12 months due to headaches and fatigue.  During the July 2010 VA examinations for the hips and for migraines, the Veteran reported losing one to two days of work per week due to migraines and missing 6 weeks of work in the past 12 months due to pain and medical appointments.  At the February 2012 hearing, the Veteran stated that she missed three to four days per month of work on average.  At the May 2014 VA hip examination; the Veteran stated that she missed only 20 days of work during the past year due to various problems.  

Although these reports are inconsistent, it appears that the Veteran loses a maximum of one to two days of work per week on average due, in part, to her migraine condition.  Put differently, the record shows that the Veteran loses at most one to days of work per week, which amounts to 20 percent to 40 percent (at most) lost time from work due at least partially to her migraine condition.  As explained in the rating schedule, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R § 4.1.  As determined above, the rating schedule is fully adequate to address the Veteran's migraine and headache symptoms.  The Veteran's loss of no more than 20 to 40 percent of productivity or work time is inadequate to justify an extraschedular rating above the 50 percent schedular rating she currently receives because any higher rating would not be proportionate to the severity of the Veteran's migraine condition.

Accordingly, the evidence is against a finding that the migraine and tension headaches cause average impairment of earning capacity beyond the 50 percent rating currently in effect.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 50 percent for service-connected migraine and tension headaches on an extraschedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

IV. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry for the Board is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience, but not to her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The regulations provide that if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Currently, the Veteran has been service connected for numerous service-connected disabilities.  Her combined disability rating as of October 1, 2008 is 90 percent.  She therefore meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of her service-connected disabilities.

However, the record shows that the Veteran has been gainfully employed on a full-time basis since she has been discharged from service in September 2008.  See January 2013 VA Form 21-8940.  The only exception to this history of uniform full-time employment is a brief period of unemployment from May 2009 to September 2009.  However, the Veteran has explained that she did not work by choice during this brief period because she was transitioning from one employer to another.  See February 2016 Statement.  

The evidence further shows that she is successful in her occupation and does not work in a protected environment, and she does not contend otherwise.  Rather, the Veteran has expressed concerns with the leave she has taken from work for various medical appointments and the possible impact that such leave may have on her employment.  See id.  As she herself stated, her "main concern for her current federal employment is for her co-workers having to cover for her when she's on sick leave."  Id.  The Veteran indicated that she "she may file for TDIU in the future" and that she currently enjoys her job, worries mostly about her potential lost productivity, and the effect it may have on her coworkers.  Such concerns are reasonable, however, are not a basis for entitlement to a TDIU.  Moreover, regardless of time missed from work due to her service-connected disabilities, including time for various medical appointments, the Veteran has successfully obtained and maintained full-time employment since leaving service.

The February 2016 VA examiner also opined that the Veteran's many service-connected disabilities could, in combination, make her employment status difficult due to the number of days of work she has missed in the past 8 years.  However, such opinion is immaterial in light of the Veteran's history of employment.  Further, the ratings granted in this decision will render her entitled to a combined 100 percent rating for large parts of the appeal period.

Because the evidence shows that Veteran has been able to obtain and maintain gainful employment since her discharge from military service, the Board must conclude that the service-connected disabilities do not render her unable to secure and follow a substantially gainful occupation.  Therefore, the preponderance of the evidence is against the claim for TDIU.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b).

	



      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for left hip strain from October 1, 2008 to July 6, 2010 is denied.

Entitlement to an initial rating in excess of 10 percent for right hip strain from October 1, 2008 to July 6, 2010 is denied.

Entitlement to an initial rating of 30 percent for left hip strain based on limitation of flexion from July 7, 2010 to May 7, 2014 is granted.

Entitlement to an initial rating of 30 percent for right hip strain based on limitation of flexion from July 7, 2010 to May 7, 2014 is granted.

Entitlement to an initial rating of 10 percent, for left hip strain based on the inability to cross legs from July 7, 2010 to May 7, 2014 is granted.

Entitlement to an initial rating of 10 percent for right hip strain based on the inability to cross legs from July 7, 2010 to May 7, 2014 is granted.

Entitlement to an initial rating in excess of 10 percent for left hip strain from May 8, 2014 to February 21, 2016 is denied.

Entitlement to an initial rating in excess of 10 percent for right hip strain from May 8, 2014 to February 21, 2016 is denied.

Entitlement to an initial rating of 40 percent, but no higher, for left hip strain for limitation of flexion since February 22, 2016 is granted.

Entitlement to an initial rating of 40 percent, but no higher, for right hip strain for limitation of flexion since February 22, 2016 is granted.

Entitlement to an initial rating in excess of 50 percent for migraine and tension headaches on an extraschedular basis is denied 

Entitlement to a total disability rating based on individual unemployability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


